Citation Nr: 0841298	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The veteran, who had active service from December 1953 to 
December 1955, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

The veteran contends that a January 2003 VA eye surgery, 
attempting to treat his decreased vision in the right eye, 
resulted in further disability of the right eye.  The veteran 
further contends that a March 2004 VA eye surgery, again 
attempting to treat his right eye disability, resulted in 
even further disability of that eye, rendering him legally 
blind in the right eye.  The medical evidence reflects that 
the veteran has had multiple diagnoses for right eye 
pathologies, and the evidence reflects that the veteran is 
now legally blind in the right eye.

Entitlement to compensation under 38 U.S.C.A. § 1151 requires 
a finding that the veteran suffers from new or additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing hospital/medical treatment; or due 
to an event not reasonably foreseeable.  The veteran makes 
several contentions to the effect that he suffers from 
additional right eye disability due to circumstances he 
alleges meet the criteria for entitlement to benefits under 
38 U.S.C.A. § 1151.  Thus, this case involves complex 
questions of a medical nature, and the Board must rely upon 
competent medical evidence to clarify and resolve such 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

A preliminary review of the record discloses a need for 
additional development of the medical evidence of record.  In 
particular, the reports from VA examinations afforded to the 
veteran in May 2005 and June 2006 do not adequately answer 
the medical questions at issue in order to permit fully 
informed appellate review in this case.

The May 2005 report states that "I find that indeed the 
patient is legally blind in the right eye.  On 3/23/04 the pt 
had a retinal pars plana vitectomy and surgery to try and 
remove a subretinal neovascular net which was apparent after 
cataract surgery on 1/13/03."  The May 2005 report indicates 
that "The result of this surgery was a total retinal 
detachment in the right eye."  The May 2005 VA examination 
report failed to address whether there was any degree of 
fault or negligence on the part of the VA in providing the 
treatment, or whether any additional disability was an event 
not reasonably foreseeable.  Additionally, the report 
indicates that the subretinal neovascular net which 
necessitated the second surgery became "apparent" after the 
first surgery, but does not explain whether that disability 
was a result of the first surgery.

The June 2006 VA examination report describes a "[r]ight eye 
total retinal detachment and blindness due to massive 
choroidal neovascular membrane with vitreous hemorrhage 
necessitating retinal [surgery] that failed to improve 
vision."  The Board notes that this characterization of the 
pertinent surgical history appears to describe the VA medical 
treatment as attempting to repair a disability involving 
retinal detachment, and failing to improve vision.  This is 
not entirely consistent with the May 2005 VA examination 
report which appears to describe that the retinal detachment 
and blindness was a result of VA surgery.  It is further 
unclear whether the June 2006 VA examination report 
contemplates both of the VA eye surgeries involved in this 
case, or just one of them.

The June 2006 report offers only the conclusory statement 
that "There is no indication of any medical negligence as 
per the records review."  The Board notes that it is not 
entirely clear whether this statement contemplates review of 
both of the VA surgeries referenced by the veteran's 
contentions, and the Board does not believe this examination 
report addresses the questions in this case adequately to 
resolve them at this time.

The Board notes the veteran's testimony that although his 
visual acuity in his right eye was impaired by cataracts 
prior to the January 2003 VA surgery, it was impaired by 
different symptomatology following that surgery, and even 
more severely impaired following the subsequent March 2004 
surgery.  The June 2006 VA examination report suggests that 
VA surgery "failed to improve" the veteran's vision.  This 
report does not address the veteran's key contentions 
regarding significant changes in the nature and severity of 
his right eye disability following each of his two surgeries.  
The Board notes that the May 2005 VA examination report 
confirms that the veteran is now legally blind in his right 
eye; the May 2005 report suggests that this is the result of 
VA surgery, without addressing the questions of fault and 
foreseeability essential to complete consideration of this 
claim.

Different medical records suggest that the veteran has had 
cataracts, a detached retina, a neovascular net, and 
hemorrhaging, all impacting his vision in his right eye.  
However, the sum of the evidence remains unclear as to the 
nature and etiology of these disabilities and how they relate 
to the two VA eye surgeries.  It is somewhat unclear whether 
some of the disabilities pre-existed or resulted from either 
of the surgeries.

In the Board's view, the medical opinions of record leave it 
unclear as to whether either VA surgery caused new or 
increased disability of the right eye.  Additionally, the 
opinions do not adequately discuss whether any added 
disability was the result of (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing hospital care, 
medical and surgical treatment, or (2) an event not 
reasonably foreseeable.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's view 
that further development is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, DC, and the veteran will be notified if further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO/AMC should obtain and associate 
with the claims file any outstanding 
informed consent forms signed by the 
veteran pertaining to VA 
treatment/procedures he underwent on his 
right eye in January 2003 and March 2004.

2.  The veteran should be afforded a VA 
examination to assess the nature and 
etiology of his right eye disabilities.  
It is imperative that the claims file be 
reviewed in association with this 
examination.  All necessary indicated 
tests and diagnostic studies should be 
performed, and clinical findings should be 
reported in detail.  The examiner is asked 
to specifically identify each current 
diagnosed disability of the right eye, and 
to discuss its etiology as requested 
below.

If the veteran does not report for an 
examination, the claims file should 
nevertheless be forwarded to an 
appropriate specialist for review and a 
medical opinion. 

The examiner is requested to review all 
records associated with the claims file, 
particularly any documents associated with 
the VA treatment of his right eye in 
January 2003 and March 2004.  Following 
this review the examiner should offer 
comments and an opinion as to whether any 
of the veteran's right eye diagnoses have 
been caused or permanently aggravated in 
severity by the VA surgeries in January 
2003 or March 2004.  The examiner also 
should offer comments and an opinion as to 
whether either the January 2003 or March 
2004 surgery (1) involved any degree of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of the VA in 
furnishing such treatment, or (2) resulted 
in complications that were not reasonably 
foreseeable.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


